— Order unanimously reversed on the law without costs, and defendant County of Onondaga’s motion granted. Memorandum: Plaintiff was injured when the moped he was operating collided with a vehicle operated by defendant Maloney on Kirkville Road, a county road maintained by the County of Onondaga. According to plaintiff, the collision occurred toward the center of the two-lane highway and Maloney’s vehicle was partially in plaintiff’s lane of travel. An action was commenced against the county, claiming that it was negligent in failing to maintain no-passing stripes on the pavement. Following joinder of issue, the county moved for summary judgment, which was denied.
We conclude that summary judgment should have been granted. Assuming the truth of plaintiff’s allegation that the no-passing stripes were painted more than a year before and were not visible on the date of the accident, there is no evidence that the faded lines caused or contributed to this accident. The purpose of no-passing stripes is to warn the driver that it is unsafe to pass at that point (Vehicle and Traffic Law § 1126). The record before us contains no allegation or proof that defendant Maloney was attempting to pass at the time of the accident and, accordingly, defendant county was entitled to summary judgment dismissing the complaint (see, Murray v State of New York, 38 NY2d 782; Pontello v County of Onondaga, 94 AD2d 427; Haig v Channing Co., 54 AD2d 992). (Appeal from order of Supreme Court, Onondaga County, Hayes, J. — summary judgment.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.